Citation Nr: 0824145	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, in pertinent part, denied the 
benefit sought on appeal.

This claim was remanded by the Board in July 2004, June 2005, 
and January 2007 so that additional development of the 
evidence could be developed.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no independently verifiable evidence to corroborate 
his report of in-service stressors upon which a diagnosis of 
PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  In July 2006, he was provided with notice of the type 
of evidence necessary to establish disability ratings and 
effective dates.  The claim was readjudicated in a March 2008 
supplemental statement of the case.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the evidence of 
record rebuts any suggestion that the appellant has been 
prejudiced in any manner.  Hence, the case is ready for 
adjudication.  

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability to 
include PTSD.

The veteran asserts that he has PTSD as a result of his being 
exposed to enemy mortar fire while aboard the U.S.S. Mars 
during the Vietnam War.  He adds that while delivering 
supplies in Cam Rahn Bay he was jumped.  He also alleges that 
he knew two people, a store keeper and machinist, who were 
killed in Vietnam.  See VA Form 21-4138, dated in September 
2001.  

During an August 2001 VA PTSD examination the veteran 
informed the examiner his ship was shot at "a few times."  
Dementia, secondary to brain aneurism rupture; and 
depression, not otherwise specified were diagnosed.  PTSD was 
not diagnosed.  

An October 2002 letter from a retired serviceman claiming to 
be a contact person and ship historian for the U.S.S. Mars 
indicates that the veteran was stationed on the U.S.S. Mars 
from April 1965 to April 1967, and that during that time he 
spent over 300 days supplying ships and shore units in 
Vietnam.  Regular stops were noted to include ports at 
DaNang, Cam Ranh Bay, and Cat Lo.  He added that in September 
1966 the U.S.S. Mars was fired upon by Vietcong shore guns 
but none of the 13 rounds found its target.  

In March 2004, the veteran testified before a former Veterans 
Law Judge that during his service aboard the U.S.S. Mars the 
enemy unsuccessfully shelled it on a number of occasions.  He 
could not recall any of the specific dates associated with 
the shelling.  

In October 2004, the veteran claimed that one of his 
stressors causing his claimed PTSD was his witnessing a 
fellow seaman drop an incendiary explosive while aboard the 
U.S.S. Mars.  See VA Form 21-4138.  He added in August 2005 
that due to a brain injury he was unable to remember the name 
of the seaman who dropped the incendiary device.  See VA Form 
21-4138.  

The record includes an October 2005 private medical 
examination report, showing that the veteran was examined by 
a psychologist.  The examining psychologist diagnosed PTSD, 
and opined that the veteran had PTSD essentially due to his 
involvement in a particular incident which occurred in 1967.  
This event, as related by the veteran to the examiner, took 
place while he was stationed aboard the U.S.S. MARS.  The 
veteran asserted that a fire fight broke out while delivering 
supplies to a port in Vietnam.  He asserted that the Viet 
Cong had launched an attack and two sailors, who he knew 
well, were apparently killed or wounded.  He added that he 
saw them "get hit."  The Board points out that while the 
veteran provided the examiner his history of an in-service 
stressor, the examiner did not have an opportunity to review 
the claims folder.

As noted as part of the Board's January 2007 remand it was 
noted that following the Board's two prior remands efforts to 
verify certain claimed stressors were undertaken by the RO.  
These stressors, to include being shelled by enemy fire while 
aboard the U.S.S. MARS in September 1966 and having a fellow 
seaman drop an incendiary device, also while aboard the 
U.S.S. MARS, were found to be unverifiable.

Pursuant to the Board's January 2007 remand the RO was 
instructed to verify the new stressor cited by the veteran 
and discussed above in the course of the above-noted October 
2005 private medical examination.  

Thereafter, the veteran was notified in March 2007 that he 
should supply specific details surrounding the circumstances 
of the alleged 1967 in-service stressor.  Dates, locations, 
and the names of the two sailors who were killed/wounded in 
the event were requested.  The veteran did not respond to 
this letter.  

Nevertheless, the RO supplied in August 2007 a summary of the 
veteran's alleged service stressor to the U.S. Army and Joint 
Service Records Research Center (JSRRC) in an effort to 
verify the claimed stressor.  

The claims report, returned by JSRRC, indicates the 1967 
command history of the U.S.S. Mars had been reviewed.  JSRRC 
added that the histories, while showing that the U.S.S. Mars 
had conducted operations in the contiguous waters of Vietnam 
and anchored in DaNang Harbor, Vung Tau Harbor, Cam Ranh Bay, 
and An Thoi, did not reveal that the veteran was jumped while 
delivering supplies in Vietnam or that two men were shot.  
The history also revealed no human causalities.  JSRRC added 
that in the event the veteran could recall the names of the 
two crewman who he claims died as a result of injuries 
incurred, it may be able to conduct further research on his 
behalf.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki, 6 Vet. App. at 91, 98; 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Analysis

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his bare assertions of service 
stressors are not sufficient to establish that they occurred.  
Rather, his stressors must be established by official service 
records or other independently verifiable evidence.  38 
C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. 
§ 4.125(a), and meet the criteria of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Moreover, 
the diagnosis of PTSD must be based either on a claim of 
account of events during demonstrated combat status or based 
on verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD based 
on the veteran's unverified stressors.

Although the veteran has identified the stressors noted 
above, these claimed stressors have proven to be unverifiable 
by JSRRC.  As noted, the veteran was most recently, in March 
2007, given an opportunity to provide more specific 
information concerning claimed stressors, to include coming 
under attack by the Viet Cong in 1967 while delivering 
supplies.  The veteran did not reply.  His response 
theoretically could have provided the detail necessary to 
assist the Board in verifying his alleged stressor.  

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The United States Court of Appeals for Veterans Claims has 
held that the factual data required by VA to provide a 
successful search, such as the names, dates, and places of 
the stressors are straightforward facts and do not place an 
impossible or onerous task on the appellant.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Id.  

Though a private psychologist in October 2005 provided a 
diagnosis of PTSD, and commented that the disorder was 
related to the veteran's experiences in Vietnam, there is no 
credible evidence independently verifying any in-service 
stressor.  Hence, service connection for PTSD is not 
warranted.

In reaching this decision the Board considered the supportive 
October 2002 statement from a fellow sailor.  The credibility 
of this statement, to include the claim that the MARS was 
fired upon is highly suspect in light of the fact that the 
JSRRC could not verify the claim.  Simply put, the ship's own 
records, being prepared contemporaneously with its service in 
Vietnam are of greater probative value, and their credibility 
has not been drawn into suspicion. 

The appellant is advised that he may attempt to reopen his 
claim at any time.  His claim would then be readjudicated 
based on the evidence available at that time.  The best 
evidence would be evidence that independently verify his 
exposure to an inservice stressor.  At this stage, however, 
as the veteran did not serve in combat, there is insufficient 
evidence that independently verifies his claimed in-service 
stressors.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


